COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-15-00154-CR

Anthony Robert Safian                   §    From the 396th District Court

                                        §    of Tarrant County (1383630D)

v.                                      §    June 14, 2018

                                        §    Opinion by Justice Walker

The State of Texas                      §    (nfp)

                           JUDGMENT ON REMAND

       This appeal is on remand from the Texas Court of Criminal Appeals. This

court has again considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By __/s/ Sue Walker______         ________
                                       Justice Sue Walker